Order filed July 7, 2022.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-22-00474-CR



                  IN RE RONALD E. HAWKINS, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             178th District Court
                            Harris County, Texas
                      Trial Court Cause No. 1180372-A

                                   ORDER

      On June 28, 2022, relator, Ronald E. Hawkins, filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52.

      Relator’s petition does not comply with Texas Rules of Appellate Procedure
52.3(k)(1)(A) and 52.7(a). Tex. R. App. P. 52.3(k)(1)(A) (“The appendix must
contain: (A) a certified or sworn copy of any order complained of, or any other
document showing the matter complained of”) (emphasis added); 52.7(a) (“Relator
must file with the petition: (1) a certified or sworn copy of every document that is
material to the relator’s claim for relief and that was filed in any underlying
proceeding; and (2) a properly authenticated transcript of any relevant testimony
from any underlying proceeding, including any exhibits offered in evidence, or a
statement that no testimony was adduced in connection with the matter
complained.”) (emphasis added). To be a “certified or sworn copy,” in accordance
with Rule 52, the document must be certified by the trial court clerk or attached to
either a properly prepared affidavit or an unsworn declaration. See Tex. Civ. Prac.
& Rem. Code Ann. § 132.001.

      By this order, the court gives relator notice that the petition will be
dismissed unless an amended petition is filed on or before August 8, 2022 that
addresses the record issues discussed above. See generally Tex. R. App. P. 42.3(c);
see also In re Kholaif, 624 S.W.3d 228, 231 (order), mand. dism’d, 615 S.W.3d
369 (Tex. App.—Houston [14th Dist.] 2020) (orig. proceeding).


                                  PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Poissant.




                                         2